Title: To John Adams from Isaac Smith Sr., 29 February 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem Feby: the 29. 1776
     
     I wrote you One or two letters not knowing of your being coming home all that time. We have nothing Material in this quarter. By some people a few days since Out of Boston they seem to think they will move off soon, As the Transports seem to be in readiness to receive any thing On board, and that there are Apprizements on the Friends of goverments Estate but I apprehend itt differantly that is that in case of any Attack upon them they may have everything ready to imbark, and that incase of the distructions of Estates in a day of reckoning they may be Accounted for, but att present dont see any end can be Answer’d by itt was such a thing ever to be put in Execution as itt would not put an end to the disputes. The Newbury Yankey Hero has taken Another White Haven Man. By a paper of the 16 Novr. has some things in itt which we have not had before which suppose you will have from the General. Is there any probability of a trade being open to foreighn ports. The brig of Mr. Gearey fited Out by our Goverment has met with such an imbaresment as am of Opinion wont be Allowed to return there being a dificulty in the Customs which iff referd to Madrid which I suspect is the case of course Our Minister will know of itt and put a stop to her coming itt being now more than three Months when Nothing else hinderd her.
     We have two ships stationd here and Marblehead, Manley and One or two believe will sail to day iff can get by.
     
      Our family are well and your hum. servant,
      Isaac Smith
     
     
      P.S. A few Nights Ago seven people belonging to One of the Above ships Tenders took the boat and got ashore att Manchester, there being but 10 more Aboad, she is gone up to Boston to get more hands.
     
    